Citation Nr: 1125595	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-38 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is "100% sure" that his current sleep apnea is a result of his service-connected PTSD.  The medical evidence of record does not include clinical evidence or opinion which addresses the etiology of the Veteran's sleep apnea or whether there is an etiologic relationship between the Veteran's PTSD and his sleep apnea.  Further development of the clinical evidence is required.

In particular, the Veteran has stated that VA provides him with a continuous positive airway pressure (CPAP) device.  These clinical records should be associated with the claims file.  The Veteran identified relevant treatment at Providence Hospital, Mobile, Alabama.  The Veteran submitted some records from that facility, but it is not clear whether these records are complete.  Complete records should be sought.  

The Board notes that, if the claimed sleep apnea was not directly caused by the service-connected PTSD and is not proximately due to the service-connected disability, service connection may be still be granted if sleep apnea is aggravated by the service-connected disability.  Regulatory criteria for service connection on that basis were amended in 2006, and the amended criteria were in effect when the Veteran submitted the claim in this case.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the revised regulation, compensation is payable only for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  This theory should be addressed in the medical opinion obtained during development.  In the June 2009 VCAA notice, the Veteran was advised that a temporary or intermittent increase in symptoms does not support entitlement based on aggravation.

The Veteran also seeks an award of TDIU.  The Veteran's attorney, in a January 2011 letter, states that the Veteran is seeking an increased rating for PTSD as well as service connection for sleep apnea.  The claims files before the Board do not reflect a specific claim for an increased rating in excess of 70 percent for PTSD since the Board's June 2009 decision which addressed that rating.  The agency of original jurisdiction should determine whether such a claim has been submitted, or whether the attorney's discussion of the rating for PTSD actually references the claim for TDIU.  A claim for an increased rating for any service-connected disability should be adjudicated before the claim for TDIU is addressed.

Accordingly, the case is REMANDED for the following action:

1.  Associate copies of all VA clinical records reflecting treatment for sleep apnea with the claims files, including any records of treatment for sleep apnea since 2008.  Make sure that records are obtained from all treating VA facilities, as the Veteran has moved during the period beginning in 2008.  

2.  Ask the Veteran if he has received non-VA treatment for sleep apnea, or any service-connected disability, at a facility other than Providence Hospital, Mobile, Alabama.  Request complete records of the Veteran's evaluation and treatment for sleep apnea at that facility, and request any other identified records.

3.  After obtaining necessary authorization from the Veteran, obtain the Veteran's personnel records reflecting the reasons for retirement from the US Postal Service, and any other identified employer.  

4.  Afford the Veteran an opportunity to identify or submit evidence as to impairment of his industrial ability due to service-connected disability.  

5.  After the actions in paragraphs #1 through #4 have been completed, afford the Veteran VA examinations as necessary to determine the etiology of sleep apnea.  The claims file must be provided to each examiner.  The examiner(s) should review of the relevant evidence contained in the claims file, and obtain history from the Veteran.  The examiner should conduct any necessary diagnostic testing.  The examiner should determine whether a diagnosis of sleep apnea may be assigned.  If so, the examiner should address the following questions:

(i) Is it at least as likely as not (is there at least a 50 percent probability) or, is it unlikely, that the Veteran has sleep apnea either as a result of his military service or as a result of service-connected PTSD or other service-connected disability?  

      (ii) If the answer to the above questions is adverse to the Veteran's claim, is it at least as likely as not (is there at least a 50 percent probability) or, is it unlikely, that the Veteran's sleep apnea is aggravated, that is, permanently increased in severity, as a result of the service-connected PTSD?  If so, the examiner should describe the extent of the increase over and above the manifestations of sleep apnea expected in the absence of aggravation by PTSD.  

The examiner(s) should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In answering each question, the examiner must comment on the Veteran's lay statements as to manifestations of sleep apnea.  

6.  After all actions required above have been completed, readjudicate the claim for TDIU, addressing schedular basis and extraschedular consideration.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond has been afforded, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


